Citation Nr: 0326511	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
psychoneurosis, mixed, chronic, with somatic complaints, 
currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1942 to August 
1944.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In May 2001, the veteran had a videoconference hearing with 
the undersigned Judge at the RO.  The Board remanded the 
veteran's claim in November 2001 for additional development 
as well as action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)). 

In a January 2003 rating decision, the RO increased the 
veteran's psychiatric disability rating to 70 percent, 
effective from March 5, 2000.  The appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  For the period before March 5, 2000, the veteran's PTSD 
is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) with symptoms of depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  
3.  From March 5, 2000, the veteran's residuals of 
psychoneurosis, mixed, chronic, with somatic complaints are 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

4.  Competent medical evidence shows that the veteran's 
service-connected residuals of psychoneurosis, mixed, 
chronic, with somatic complaints preclude him from engaging 
in any form of substantially gainful employment, which is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  For the period before March 5, 2000, the schedular 
criteria for a rating in excess of 30 percent for residuals 
of PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2002).

2.  From March 5, 2000, the schedular criteria for a rating 
in excess of 70 percent for residuals of psychoneurosis, 
mixed, chronic, with somatic complaints are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2002).

3.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1944, the veteran was granted service connection 
for psychoneurosis and a 30 percent rating was assigned, 
effective from August 31, 1944.  In a February 2000 rating 
decision, the RO denied the veteran's claim for an increased 
rating for residuals of psychoneurosis.  In November 2001, 
the Board remanded the veteran's claim in order to request VA 
treatment records as well as notify the veteran of VCAA 
legislation as discussed above.  In January 2003, the RO 
increased the veteran's psychiatric disability rating to 70 
percent under Diagnostic Code 9400, effective from March 5, 
2000.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Increased Rating for Residuals of Psychoneurosis

The veteran is currently rated as 70 percent for residuals of 
psychoneurosis under Diagnostic Code 9400.

Under Diagnostic Code 9400, a 30 percent rating is assigned 
for occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal) with symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (2002).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2002).

A 70 percent rating is assigned for residuals of 
psychoneurosis that cause occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2002).

A 100 percent rating is assigned for residuals of 
psychoneurosis that cause total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2002).

From July 1, 1998 to March 4, 2000

In a March 1999 VA examination report, the examiner noted 
that the veteran was able to maintain social relationships as 
well as employment throughout his life.  It was noted that 
the veteran had retired two years prior to the examination.  
The veteran complained of experiencing nightmares as well as 
headaches in the occipital region, which cause slight nausea 
and subside with relaxation.  The examiner stated in the 
report that the veteran had good insight and judgment.  It 
was noted that the veteran's memory, concentration, and 
abstract reasoning were intact.  The report states that the 
veteran denied suffering from any current delusions or 
hallucinations and exhibited a bright and amiable mood during 
the examination.  The examiner listed diagnoses of mild PTSD, 
general anxiety disorder, and occipital headaches.   It was 
further noted in the report that the veteran was probably 
suffering from tension headaches and that "it is possible 
that his resurgence of symptoms of PTSD coupled with his 
additional free time since his retirement has increased his 
level of anxiety and it resulted in his headaches".  The 
veteran was rated as 65 on the Global Assessment of 
Functioning Scale (GAF) in the March 1999 examination report.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score ranging between 61 to 70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. 

VA outpatient treatment records dated in December 1999 show 
that the veteran complained of sleep disturbance, nightmares, 
intrusive thoughts, and irritability.  An additional 
treatment note dated in February 2000 stated that the veteran 
had a congruent and appropriate affect during his evaluation.  
The veteran again complained of nightmares and intrusive 
thoughts but denied any suicidal or homicidal ideation.  An 
assessment of chronic PTSD was listed in the treatment note. 
Based on the evidence discussed above, the veteran has a 
history of experiencing symptoms of intrusive thoughts, 
nightmares, anxiety, sleep disturbance, and tension 
headaches.  This evidence shows that the veteran's PTSD 
symptoms continued to meet or more nearly approximate the 
severity of occupational and social impairment needed for a 
30 percent rating under Diagnostic Code 9411 for this time 
period.  The veteran's symptoms do not, however, approximate 
the criteria for a higher disability evaluation.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9400, 38 C.F.R. § 4.7 
(2002).

From March 5, 2000

A VA psychiatric evaluation dated on March 5, 2000 showed 
that the veteran continued to complain of intrusive thoughts 
as well as anxiety.  In addition, the veteran stated that 
since retirement, he is unable to "keep busy".  It was also 
noted that the veteran was no longer able to pursue part-time 
employment due to heel pain.  The examiner stated that the 
veteran's PTSD symptoms increased with his physical 
limitations.  Diagnoses of PTSD and generalized anxiety 
disorder were listed in the report.  The veteran was rated as 
50 on the Global Assessment of Functioning Scale (GAF) in the 
March 2000 psychiatric evaluation report.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score ranging between 41-50 represents serious symptoms (e.g. 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

VA treatment records dated in April, July, and November 2000 
show that the veteran continued to complain of nightmares and 
intrusive thoughts.  A diagnosis of severe and chronic PTSD 
was listed in a November 2000 treatment note along with a GAF 
score ranging from 45 - 50.  Additional VA treatment notes 
dated in September and November 2001 noted that the veteran 
exhibited severe and chronic PTSD symptoms, including sleep 
disturbance, increased irritability, and startle response as 
well as suffering from chronic and persistent intrusive 
thoughts and nightmares which were exacerbated by recent 
terrorist attacks.  However, the veteran denied any suicidal 
or homicidal ideation in a November 2001 treatment note.       

In a March 2003 VA psychiatric treatment record, the examiner 
stated that the veteran was suffering from horrific memories 
with daily intrusive thoughts, chronic sleep disturbance, 
nightmares, frequent flashbacks of combat, social isolation, 
hypervigilance, and increased irritability as well as startle 
response.  It was noted in the treatment record that the 
veteran's anxiety was so severe that his cognitive rational 
functions were considered "severely impaired".  The 
examiner also stated that the veteran exhibited a "very low 
threshold for frustration and becomes aggressive and 
explosive with little provocation".  However, the veteran 
continued to deny experiencing any suicidal or homicidal 
ideation.  The examiner opined that the veteran was 
"permanently and totally disabled with no possibility of 
improvement given his stated age and chronic unremitting 
severe symptoms".  A diagnosis of chronic, severe PTSD with 
poor prognosis and a GAF score of 40 - 45 were noted in the 
report.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score ranging between 31-40 
represents some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).     

The Board finds that the evidence supports the continued 70 
percent rating for PTSD.  Based on the evidence discussed 
above, the veteran has a history of experiencing symptoms of 
anxiety, isolation, chronic sleep impairment, nightmares, 
intrusive thoughts, and irritability.  The veteran's PTSD 
symptoms continue to meet or more nearly approximate the 
severity of occupational and social impairment needed for a 
70 percent rating under Diagnostic Code 9400.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9400 (2002), 38 C.F.R. § 4.7 
(2002).  

Evidence of record does not more nearly approximate a 100 
percent rating under Diagnostic Code 9400, as the veteran's 
PTSD symptoms alone do not approximate total occupational and 
social impairment.  Based on evidence discussed above the 
veteran does not suffer from such symptoms as persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent suicidal ideation, disorientation to time or 
place, or long term memory loss.  In short, the veteran does 
not exhibit the level of occupational and social impairment 
needed to receive a schedular disability rating higher than 
70 percent.

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  The Schedule provides a full range of 
ratings, up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating. Moreover, he does not 
present such an "exceptional or unusual" disability picture 
due to his residuals of psychoneurosis or required frequent 
hospitalization for his psychiatric disability so as to make 
the application of the regular schedular criteria 
impractical.  See 38 C.F.R. § 3.321 (2002); Floyd v. Brown, 9 
Vet. App. 88 (1996), Bagwell v. Brown, 9 Vet. App. 337 
(1996).

II. TDIU

Based on the evidence discussed above, the Board finds that 
the evaluation of the veteran's increased rating claim must 
also include consideration of entitlement to a TDIU rating.  
See Norris v. West, 12 Vet. App. 413, 520-21 (1999) (when a 
claimant's schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file, the 
issue of entitlement to TDIU is not a new claim but, rather, 
a continuation of an increased rating claim that VA is 
obliged to consider).  See also 38 C.F.R. § 3.157(b) (2002); 
AB v. Brown, 6 Vet. App. 35 (1993).

Before the Board may proceed to address the TDIU issue, it 
must determine whether its failure to afford the RO the 
opportunity to address this issue in the first instance would 
be prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  The Board finds that no further 
action by the RO is necessary with respect to the TDIU issue.  
As the Board's decision is fully favorable to the veteran, it 
finds that its rendering of a decision on this issue will not 
prejudice him.  See also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2002).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more.  See 38 C.F.R. § 4.16 (2002).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2002).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran's current 70 percent rating for residuals of 
psychoneurosis meets the schedular criteria for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a) (one service-
connected disability ratable at 60 percent or more).  In 
addition, there is evidence of current unemployability in the 
record.  Specifically, the evidence includes the March 2002 
VA treatment note which stated that the veteran has severely 
impaired cognitive functioning and is deemed "permanently 
and totally disabled with no possibility of improvement given 
his stated age and chronic unremitting severe symptoms".  
The examiner also stated that the veteran's pathological 
findings had marked increased and classified his social and 
industrial skills as "dysfunctional".   

The Board must also consider whether the veteran's service-
connected residuals of psychoneurosis, without consideration 
of any of his non service-connected disabilities, precludes 
all forms of substantially gainful employment, which are 
consistent with his education and occupational experience.  
Evidence of record shows that the veteran completed the 10th 
grade and quit school at the age of 17.  The veteran has been 
receiving ongoing treatment for his service-connected 
psychiatric disability, which includes prescribed medications 
and individual outpatient treatment, for control of his PTSD 
and other psychiatric disability symptoms.  In addition, the 
veteran's GAF score of 45 suggests serious symptoms or 
serious difficulty in social, occupational or school 
functioning including the inability to keep a job.  

Upon review of the history of the veteran's service-connected 
residuals of psychoneurosis, the Board finds that the current 
evidence of record warrants the conclusion that the veteran's 
psychiatric disability precludes him from engaging in 
substantially gainful employment, and that he is totally 
disabled due to his disability.  The Board grants the veteran 
a total disability rating based on individual unemployability 
due to his service-connected psychiatric disability.  

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of 
psychoneurosis.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  In this case, the Board obtained a 
VA examination conducted in March 1999 to evaluate the nature 
and extent of the veteran's psychiatric disability.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
regard, the RO sent the veteran a letter dated in January 
2002, which notified the veteran of the type of evidence 
necessary to substantiate his claim.  It also informed him 
that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, by not specifying who is responsible for obtaining 
which evidence.  In this case, there is no additional 
development needed.  This decision of the Board is complete 
grant of the benefit sought on appeal as assigns the veteran 
the maximum allowable benefits under law - i.e., a total 
disability rating based on individual unemployability due to 
service-connected disability.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

For the period before March 5, 2000, an increased evaluation 
for residuals of psychoneurosis, mixed, chronic, with somatic 
complaints is denied.

From March 5, 2000, an increased evaluation for residuals of 
psychoneurosis, mixed, chronic, with somatic complaints is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
applicable law and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



